Appeal by the defendant from an amended judgment of the County Court, Orange County (Ingrassia, J.), rendered September 1, 1981, which adjudicated him in violation of probation, after a hearing, and imposed sentence of a term of imprisonment.
Ordered that the amended judgment is affirmed.
The defendant contends that he was denied his constitutional rights to due process of law and equal protection of the laws because of the delay in perfecting the instant appeal by two prior assigned appellate counsel.
While New York has acknowledged such a due process right with reference to the appellate process (see, People v Cousart, 58 NY2d 62), on the record before us we find that summary reversal is not warranted. Both of the previously assigned appellate attorneys had moved to dismiss the appeal or to be relieved as counsel. Those motions were granted to the extent of relieving each counsel of his duty to prosecute this appeal. It does not appear that defendant opposed those motions nor did he ever indicate dissatisfaction with his representation or seek to expedite his appeal. Brown, J. P., Kunzeman, Rubin and Kooper, JJ., concur.